                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



William Robert Dixon,                                             Case No. 3:17-cv-1476

                        Plaintiff

        v.                                                        MEMORANDUM OPINION
                                                                      AND ORDER

Warden Coleman, et al.,

                        Defendants


        On January 28, 2020, I issued a memorandum opinion and order and a judgment entry

dismissing Plaintiff’s action pursuant to 28 U.S.C. § 1915(e). (Doc. No. 38). In doing so, I

considered Plaintiff’s initial complaint as well as any additional causes of action asserted in Plaintiff’s

motions to amend the complaint and his motion for injunctive relief. I concluded all claims

propounded in the original complaint failed to state a claim on which relief could be granted and,

thus, must be dismissed. I also concluded that because those claims Plaintiff sought to assert later

through his subsequent motions to amend and for injunctive relief also failed to state a claim on

which relief could be granted, amending the complaint to add these claims would be futile. Plaintiff

now moves for reconsideration of my decision. (Doc. No. 40).

        Motions for reconsideration under Rule 59(e) are not intended to give a party “an

opportunity to relitigate matters already decided . . . [or to be] a substitute for appeal.” Turner v. City

of Toledo, 671 F. Supp. 2d 967, 969 (N.D. Ohio 2009) (quoting Roger Miller Music, Inc. v. Sony/ATV

Publ’g, LLC, 477 F.3d 383, 395 (6th Cir.2007)). “Whatever may be the purpose of Rule 59(e) it

should not be supposed that it is intended to give an unhappy litigant one additional chance to sway
the judge.” Dana Corp. v. United States, 764 F. Supp. 482, 489 (N.D. Ohio 1991) (quoting Durkin v.

Taylor, 444 F. Supp. 879 (E.D. Va. 1977)).

        “The major grounds justifying reconsideration of interlocutory orders are an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Reich v. Hall Holding Co., 990 F. Supp. 955, 965 (N.D. Ohio 1998) (citing

Petition of U.S. Steel Corp., 479 F.2d 489, 494 (6th Cir. 1973)).

        In his motion, Plaintiff does not argue there has been an intervening change of law or that

new evidence is now available. Instead, Plaintiff asserts the screening process was improperly

applied and questions whether I gave due consideration to his motions to amend the complaint.

        Plaintiff first contends that the proper screening process was not applied because his

complaint was not first reviewed by the Magistrate Judge. I will treat this as a “clear error” of law

challenge. It is true that “[t]he court shall review, before docketing, if feasible or, in any event, as

soon as practicable after docketing, a complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity.” 28 U.S.C. ¶ 1915A(a).

But the law does not require this be performed by a Magistrate Judge. Instead, I may perform this

screening process myself. I did so and found it proper to dismiss this action because Plaintiff failed

to state a claim on which relief could be granted.

        Plaintiff next asserts I failed to read his typed, proposed amended complaint. Contrary to

Plaintiff’s assertions, I read not only his typed, proposed amended complaint, but also his

handwritten motion for injunctive relief, which I construed liberally as an additional proposed

amendment to the complaint. (See Doc. Nos. 30 & 37). In fact, I referenced both of these

documents in my memorandum opinion and order. (Doc. No. 38). I understand given the

unfavorable outcome that Plaintiff may believe a “manifest injustice” occurred here. But, in




                                                      2
concluding neither his initial complaint nor his subsequent motions stated a claim on which relief

could be granted, I merely applied the law, as I must.

       Because there is no basis for reconsideration, Plaintiff’s motion is denied. (Doc. No. 40). I

certify, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in

good faith.



       So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                   3
